Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:  
The element numbers of Fig. 3 are not in agreement with the element numbers recited in para. [0041]. The element numbers in Fig. 3 (210, 211, 220, 222) match those recited for Fig. 2, not for Fig. 3. Please correct accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 currently depends on claim 2 but recites subject matter not introduced until claim 4. The examiner believes the claim should be corrected to depend on claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. US 2016/0033608 (An).

Regarding claim 1, An teaches a method for magnetic resonance angiography (MRA) (a method for MRA; see para. [0009]), comprising: 
operating a magnetic resonance data acquisition scanner in order to execute a time of flight (TOF) MRA data acquisition sequence (an MRA method includes scanning a TOF sequence and collecting k-space data; see para. [0009]) comprising a first TOF subsequence comprising at least a T-sat module and at least an excitation module, with said T- sat module being directly followed by at least an excitation module, and said TOF sequence also comprising a second TOF subsequence comprising at least an excitation module and no T-sat module (The first saturation pulse SaFRP and first excitation pulse ExRFP following the SaFrp could reasonably be interpreted as a first TOF subsequence comprising a T-sat module and at least an excitation module, and any of the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3); 
in a computer, converting the acquired MRA data into k-space data comprising a first k- space data portion acquired after each excitation module of said first TOF subsequence, and a second k-space data portion acquired after each excitation module of said second TOF subsequence (an image reconstruction computer is included for reconstructing MRA image using the k-space data wherein measurements taken immediately after the saturation pulse could reasonably be interpreted as first k-space data acquired after each excitation module of the first TOF subsequence, and any of the data from the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second k-space data acquired after each of a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3; see paras. [0013] and [0014]); 
entering said first k-space data portion into a central area of k-space in a memory organized as k-space, and entering said second k-space data portion into an edge area of k-space in said memory organized as k-space (the part of k-space data entered close to the saturation pulse is organized in the center of k-space and the part of k-space data collected far away from the saturation pulse can be entered into the edge region of k-space; see Fig. 3; see paras. [0013] and [0014]); and 
reconstructing magnetic resonance angiography image data from said k-space data entered into said memory organized as k-space (the image is reconstructed from the collected k-space data wherein the k-space data is stored in memory of a computer; paras. [0013] and [0014]; see claim 1; Note: while the Summary and Description of An does not explicitly recite “memory”, claim 1 identifies that the data is stored in memory and one of ordinary skill in the art would appreciate that a conventional computer in the art contains memory for storing and reconstructing image data as claimed.).

Regarding claim 7, An teaches a magnetic resonance angiography (MRA) apparatus (magnetic resonance angiography apparatus; see para. [0014]) comprising: 
a magnetic resonance data acquisition scanner (the MRA apparatus has a scanning device; see para. [0014]); 
a computer configured to operate said magnetic resonance data acquisition scanner in order to execute a time of flight (TOF) MRA data acquisition sequence (an MRA apparatus includes scanning a TOF sequence and collecting k-space data; see para. [0009])  comprising a first TOF subsequence comprising at least a T-sat module and at least an excitation module, with said T-sat module being directly followed by at least an excitation module, and said TOF sequence also comprising a second TOF subsequence comprising at least an excitation module and no T-sat module (The first saturation pulse SaFRP and first excitation pulse ExRFP following the SaFrp could reasonably be interpreted as a first TOF subsequence comprising a T-sat module and at least an excitation module, and any of the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3); 
said computer being configured to convert the acquired MRA data into k-space data comprising a first k-space data portion acquired after each excitation module of said first TOF subsequence, and a second k-space data portion acquired after each excitation module of said second TOF subsequence (an image reconstruction computer is included for reconstructing MRA image using the k-space data wherein measurements taken immediately after the saturation pulse could reasonably be interpreted as first k-space data acquired after each excitation module of the first TOF subsequence, and any of the data from the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second k-space data acquired after each of a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3; see paras. [0013] and [0014]); 
said computer being configured to enter said first k-space data portion into a central area of k-space in a memory organized as k-space, and entering said second k-space data portion into an edge area of k-space in said memory organized as k-space (the part of k-space data entered close to the saturation pulse is organized in the center of k-space and the part of k-space data collected far away from the saturation pulse can be entered into the edge region of k-space; see Fig. 3; see paras. [0013] and [0014]); and 
said computer being configured to reconstruct magnetic resonance angiography image data from said k-space data entered into said memory organized as k-space (the image is reconstructed from the collected k-space data wherein the k-space data is stored in memory of a computer; paras. [0013] and [0014]; see claim 1; Note: while the Summary and Description of An does not explicitly recite “memory”, claim 1 identifies that the data is stored in memory and one of ordinary skill in the art would appreciate that a conventional computer in the art contains memory for storing and reconstructing image data as claimed.).

Regarding claims 4, 5, and 9, An further teaches comprising, in said computer, setting a positive integer segmentation value N that causes said T-sat module in said first TOF subsequence to be directly followed by N excitation modules in said first TOF subsequence; and comprising selecting N so as to produce a selected tradeoff between a quality of said MRA image data and a time duration required to execute said TOF sequence (the number of excitation pulses following the saturation pulse is determined based on the properties of the system such that the maximum number of segmented number can be selected according to the venous blood flow velocity such that the scanning efficiency is improved and the electromagnetic absorption is reduced; see paras. [0019], [0027], [0032] and [0033]).

Regarding claim 11, An teaches a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a magnetic resonance angiography (MRA) apparatus comprising a magnetic resonance data acquisition scanner (a magnetic resonance angiography apparatus has a scanning and collecting device and an image reconstruction computer wherein one of ordinary skill in the art would appreciate that conventional MRI systems include programs for operating an MRI scanner; see para. [0014]), said programming instructions causing said computer to: 
operate the magnetic resonance data acquisition scanner in order to execute a time of flight (TOF) MRA data acquisition sequence (an MRA method includes scanning a TOF sequence and collecting k-space data; see para. [0009]) comprising a first TOF subsequence comprising at least a T-sat module and at least an excitation module, with said T- sat module being directly followed by at least an excitation module, and said TOF sequence also comprising a second TOF subsequence comprising at least an excitation module and no T-sat module (The first saturation pulse SaFRP and first excitation pulse ExRFP following the SaFrp could reasonably be interpreted as a first TOF subsequence comprising a T-sat module and at least an excitation module, and any of the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3); 
convert the acquired MRA data into k-space data comprising a first k-space data portion acquired after each excitation module of said first TOF subsequence, and a second k-space data portion acquired after each excitation module of said second TOF subsequence (an image reconstruction computer is included for reconstructing MRA image using the k-space data wherein measurements taken immediately after the saturation pulse could reasonably be interpreted as first k-space data acquired after each excitation module of the first TOF subsequence, and any of the data from the one or more ExRFP pulses following the first ExRFP pulse could reasonably be interpreted as a second k-space data acquired after each of a second TOF subsequence comprising at least an excitation module and no T-sat module; see Fig. 3; see paras. [0013] and [0014]); 
enter said first k-space data portion into a central area of k-space in a memory organized as k-space, and entering said second k-space data portion into an edge area of k- space in said memory organized as k-space (the part of k-space data entered close to the saturation pulse is organized in the center of k-space and the part of k-space data collected far away from the saturation pulse can be entered into the edge region of k-space; see Fig. 3; see paras. [0013] and [0014]); and 
reconstruct magnetic resonance angiography image data from said k-space data entered into said memory organized as k-space (the image is reconstructed from the collected k-space data wherein the k-space data is stored in memory of a computer; paras. [0013] and [0014]; see claim 1; Note: while the Summary and Description of An does not explicitly recite “memory”, claim 1 identifies that the data is stored in memory and one of ordinary skill in the art would appreciate that a conventional computer in the art contains memory for storing and reconstructing image data as claimed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. US 2016/0033608 (An).

Regarding claims 2, 3, and 8, An fails to explicitly teach comprising, in said computer, setting a percentage of the central area of k-space to an entire area of k-space, and setting a ratio of a number of said excitation modules of said first TOF subsequence to a total number of excitation modules of said TOF sequence is equal to said percentage; comprising selecting said percentage so as to produce a selected tradeoff between a quality of said MRA image data and a time duration required to execute said TOF sequence.. It would be an obvious matter of design choice to determine the percentage of central area k-space to the entire k-space as An teaches wherein the number of excitation frequency pulses and the k-space location corresponding to the k-space data is adjustable as disclosed in paras. [0010] and [0011]. Further, the teaching of An provides the same benefit of the pending application of suppressing the venous signals while also reducing scanning time, improving scanning efficiency, and reducing electromagnetic absorption ratio as taught in paras. [0019] and [0033]. Further, the quality of said MRA data and time duration is relate to the number of points in the center of K-space and the total number of k-space points.  One of ordinary skill in the art would be able to determine the appropriate number of k-space data points and the number of data points at the central area of k-space based on the desired image quality, total imaging time, and the total absorption rate as part of a routine optimization without providing any new or unexpected result. 

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. US 2016/0033608 (An) in view of Shin et al. US 2018/0120401 (Shin).

Regarding claims 6 and 10, An teaches comprising acquiring said k-space data after each excitation in each of said first and second TOF subsequences (see rejection of claim 1 above). An fails to teach executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner.
Shin teaches comprising executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner (imaging is performed using rapid parallel imaging and processing; see para. [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner  as taught in Shin into An in order to gain the advantage of an acquisition rate that is sufficient to acquire an entire data set in a single breath hold of a subject such that the dynamics of contrast enhancement in disease tissue can be captured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868